DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 2, 3, 5, 6, 10-14 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “the expandable membrane forms a seal with a trachea” which positively claims the trachea. The examiner recommends amending the claim to recite the expandable membrane being configured to form a seal with the trachea. Claims 2, 3, 5, 6, 10-14 are rejected due to their dependency on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neil et al. (US 2008/0078399 A1)
Regarding claim 1, O’Neil discloses: 
An expandable endotracheal tube (10) comprising:
a shaft (tube of 10) that has an airway (figure 1); and
an expandable segment (14) mounted to a distal end (12) of the shaft, wherein the expandable segment includes:
an expandable membrane (walls of 14; described in [0038]); and
a constant force spring (22, 24) positioned within the expandable membrane [0043] [0044], wherein the constant force spring has a compressed configuration (collapsed [0041]) to allow for placement of the expandable endotracheal tube within a patient and an expanded configuration [0041] in which the expandable membrane forms a seal with a trachea of the patient to enable positive pressure ventilation [0034].

Regarding claim 2, O’Neil further discloses the expandable endotracheal tube of claim 1, further comprising an airway adapter (16) mounted to a proximal end of the shaft, wherein the airway adapter connects to a ventilator [0031].

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Augustine (US 5,638,813).
Regarding claim 1, Augustine discloses: 
An expandable endotracheal tube (100) comprising:
a shaft (tube of 102) that has an airway (figures 1-2); and
an expandable segment (110) mounted to a distal end (106) of the shaft, wherein the expandable segment includes:
an expandable membrane (thin film as set forth in col. 7, lines 41-50); and
a constant force spring (112) positioned within the expandable membrane (see figures 1-2), wherein the constant force spring has a compressed configuration (col. 8, lines 1-3) to allow for placement of the expandable endotracheal tube within a patient and an expanded configuration (col. 7, lines 56-67) in which the expandable membrane forms a seal with a trachea of the patient to enable positive pressure ventilation (col. 8, line 15) (col. 8, lines 18-22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. (US 2008/0078399 A1) in view of DeBeer (US 6,562,064 B1).
Regarding claims 3, 5 and 6, O’Neil discloses the claimed invention of claim 1 substantially as claimed but does not explicitly disclose a control rod mounted to a first end of the constant force spring, a fixed rod mounted to the distal end of the shaft such that the fixed rod is stationary relative to the shaft, wherein a second end of the constant force spring is mounted to the fixed rod such that rotation of the control rod in a first direction results in expansion of the constant force spring and rotation of the control rod in a second direction results in compression of the constant force spring. O Neil discloses any configuration and design of 24 can be used [0045] but is not explicit in how 24 is expanded and contracted.
	However, DeBeer teaches an expandable structure that enters a body orifice and thus is analogous art wherein a control rod (10) mounted to a first end (at 28) of an expandable spring (6), a fixed rod (8) mounted to the distal end of the shaft such that the fixed rod is stationary relative to the shaft (24, see figure 1), wherein a second end of the constant force spring is mounted to the fixed rod (see figure 7) such that rotation of the control rod (10) in a first direction results in expansion of the spring and rotation of the control rod in a second direction results in compression of the spring (col. 4, lines 59-67 and col. 5, lines 1-27 discusses rotation of 10 relative to 8 in order to expand and contract 6).
	Thus it would have been obvious to one having ordinary skill in the art to have modified O’Neil to include a control rod mounted to a first end of the constant force spring, a fixed rod mounted to the distal end of the shaft such that the fixed rod is stationary relative to the shaft, wherein a second end of the constant force spring is mounted to the fixed rod such that rotation of the control rod in a first direction results in expansion of the constant force spring and rotation of the control rod in a second direction results in compression of the constant force spring as taught by DeBeer for the purpose of including a mechanism that can expand/contract 22, 24 as required in O’Neil.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. (US 2008/0078399 A1) in view of Hwang (US 9,364,628 B2)
Regarding claim 10, O’Neil discloses the claimed invention of claim 1 substantially as claimed but does not explicitly disclose a bougie mounted to the distal end of the shaft such that the bougie extends past a distal end of the expandable membrane.
	However, Hwang teaches an endotracheal tube and thus is analogous art wherein disclose a bougie (120) mounted to the distal end (at 122) of the shaft such that the bougie extends past a distal end of the expandable portion (116) (see figures 3, 4).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified O’Neil to include a bougie mounted to the distal end of the shaft such that the bougie extends past a distal end of the expandable membrane as taught by Hwang for the benefit of freely adjusting the curvature of the endotracheal tube during intubation.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. (US 2008/0078399 A1) in view of Schermeier et al. (US 2008/0200776 A1). 
Regarding claims 11-12, O’Neil discloses the claimed invention of claim 1 substantially as claimed but does not explicitly disclose a sensor port formed in a body of the shaft, wherein the sensor port extends longitudinally along the shaft to provide access to the expandable segment, a sensor within the sensor port, wherein the sensor comprises a temperature sensor or a carbon dioxide sensor.
	However, Schermeier teaches an artificial respiration device and thus is analogous art wherein a sensor port (port through which 12 goes through) formed in a body of the shaft [0035] (see figure 2), wherein the sensor port extends longitudinally along the shaft to provide access to the expandable segment (see figure 2, to provide access to 24), a sensor (11, 12) within the sensor port (see figure 2), wherein the sensor comprises a temperature sensor (11/12 is a temperature sensor as per [0035] or a carbon dioxide sensor.
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Neil to include a sensor port formed in a body of the shaft, wherein the sensor port extends longitudinally along the shaft to provide access to the expandable segment, a sensor within the sensor port, wherein the sensor comprises a temperature sensor or a carbon dioxide sensor as taught by Schermeier for the purpose of measuring the body core temperature

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustine (US 5,638,813) in view of Schermeier et al. (US 2008/0200776 A1). 
Regarding claims 11-12, Augustine discloses the claimed invention of claim 1 substantially as claimed but does not explicitly disclose a sensor port formed in a body of the shaft, wherein the sensor port extends longitudinally along the shaft to provide access to the expandable segment, a sensor within the sensor port, wherein the sensor comprises a temperature sensor or a carbon dioxide sensor.
	However, Schermeier teaches an artificial respiration device and thus is analogous art wherein a sensor port (port through which 12 goes through) formed in a body of the shaft [0035] (see figure 2), wherein the sensor port extends longitudinally along the shaft to provide access to the expandable segment (see figure 2, to provide access to 24), a sensor (11, 12) within the sensor port (see figure 2), wherein the sensor comprises a temperature sensor (11/12 is a temperature sensor as per [0035] or a carbon dioxide sensor.
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Augustine to include a sensor port formed in a body of the shaft, wherein the sensor port extends longitudinally along the shaft to provide access to the expandable segment, a sensor within the sensor port, wherein the sensor comprises a temperature sensor or a carbon dioxide sensor as taught by Schermeier for the purpose of measuring the body core temperature

Regarding claim 13, Augustine further discloses wherein the constant force spring (112) comprises a first constant force spring (112), and further comprising a second constant force spring (112) positioned within the expandable membrane such that there is a gap between the first constant force spring and the second constant force spring (see figures 1-2).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustine (US 5,638,813) in view of Schermeier et al. (US 2008/0200776 A1) in further view of Maguire et al. (US 8,196,584 B2).
Regarding claim 14, Augustine discloses the claimed invention of claim 13 substantially as claimed but does not explicitly disclose a groove in the expandable membrane, wherein the groove is positioned in the gap between the first constant force spring and the second constant force spring, and wherein the gap is sized to receive a cartilage ring in the airway of the patient.
	However, Maguire teaches it is known to include a groove (15) in an expandable membrane (12), wherein the groove is positioned in the gap between two elements (14), and wherein the gap is sized to receive a cartilage ring in the airway of the patient (col. 5, lines 20-36).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Augustine to include a groove in the expandable membrane, wherein the groove is positioned in the gap between the first constant force spring and the second constant force spring, and wherein the gap is sized to receive a cartilage ring in the airway of the patient as taught by Maguire for the benefit of conforming more closely to the tracheal walls thus improving the seal (col. 5, lines 32-34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785